DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Miscellaneous
Claims pending: 1-29
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a

Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claim(s) 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-23 of U.S. Patent App. 17750159 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, (12, 22 similarly), claim: An audience measurement system to obtain exposure data for a media exposure environment, the audience measurement system comprising: a camera; memory; machine readable instructions; processor circuitry to execute the machine readable instructions to: generate an audio signature of media presented by a television within the media exposure environment, obtain, based on the audio signature, media identification data corresponding to the media; determine, based on an image of an audience member obtained by the camera while the media corresponding to the media identification data is presented, whether the audience member appearing in the image is facing toward the television, determine an engagement level for the audience member based on whether the audience member is facing toward the television, and determine audience identification information based on a match between the audience member and a panelist associated with the media exposure environment; and network interface circuitry to output the media identification data, the engagement level, and the audience identification information to a data collection facility via a network.….. On the other hand, U.S. Patent App. 17750159 Claim(s) 1, (11, 19 similarly), claims A computing system of an audience measurement entity, the computing system comprising: memory; machine readable instructions; and interface circuitry to: obtain media identification data from an audience measurement device via a network, the media identification data corresponding to media presented by a television within a media exposure environment associated with the audience measurement device, the media identification data determined based on an audio signature of the media, the audio signature generated by the audience measurement device in the media exposure environment; obtain an engagement level from the audience measurement device via the network, the engagement level based on whether an eye gaze direction of an audience member indicates the audience member is looking at the television, the eye gaze direction determined by the audience measurement device based on an image of the media exposure environment, the image captured while the media is presented; and processor circuitry to execute the machine readable instructions to compile the media identification data and engagement level from the audience measurement device with media identification data and engagement levels from other audience measurement devices respectively associated with other audience members at other media exposure  environments to generate an engagement level rating representative of engagement with the media for a population of interest. For that reason, Application's Claim(s) 1, 12, 22 and application claim(s) 1, (11, 19 similarly), are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim(s) 1, 12, 22 of the instant application is fully encompassed by the combination of Claim 1, (11, 19 similarly), except for engagement level determined by audience measurement device based facing toward the television, determine an engagement level for audience member based on whether audience member is facing toward television, Claim 1, (11, 19 similarly), is silent to engagement level determined by audience measurement device based facing toward the television, determine an engagement level for audience member based on whether audience member is facing toward television, not recited in claim(s) 1, 12, 22.  Small teach engagement level determined by audience measurement device based on orientation of head, media exposure environment captured while media is presented by television. (Fig. 1, P. 18, 35, 45, 72, 81, 88-89, 90-99  monitored identified content data from multiple households for generating population types ratings, … engagement level of the user is determined to be "negative" if the user's postures or gestures indicate that the user moved away from the field of view of the capture device or if the user's head was turned away from the audio-visual device while viewing the program)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US App 17750141 claim(s) 1, 12, 22 by engagement level determined by audience measurement device based facing toward the television, determine an engagement level for audience member based on whether audience member is facing toward television as taught by Small in order to provide an unbiased response by the viewers of the TV programming. Allowance of application claim(s) 1, 12 and 22 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by US App 17750159 claim(s) 1-23. 

Claim(s) 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-25 of U.S. Patent App. 17750147 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, (12, 22 similarly), claim: An audience measurement system to obtain exposure data for a media exposure environment, the audience measurement system comprising: a camera; memory; machine readable instructions; processor circuitry to execute the machine readable instructions to: generate an audio signature of media presented by a television within the media exposure environment, obtain, based on the audio signature, media identification data corresponding to the media; determine, based on an image of an audience member obtained by the camera while the media corresponding to the media identification data is presented, whether the audience member appearing in the image is facing toward the television, determine an engagement level for the audience member based on whether the audience member is facing toward the television, and determine audience identification information based on a match between the audience member and a panelist associated with the media exposure environment; and network interface circuitry to output the media identification data, the engagement level, and the audience identification information to a data collection facility via a network.….. On the other hand, U.S. Patent App. 17750147 Claim(s) 1, (12, 20 similarly), claims A computing system of an audience measurement entity, the computing system comprising: network interface circuitry to: obtain media identification data via a network, the media identification data corresponding to media presented by a television within a media exposure environment, the media identification data from an audience measurement device at the media exposure environment, the media identification data determined based at least in part on an audio signature of the media generated by the audience measurement device; obtain an engagement level via the network, the engagement level from the audience measurement device, the engagement level indicative of engagement of an audience member with the media, the engagement level based on an orientation of a head of the audience member relative to the television, the engagement level determined by the audience measurement device based on the orientation of the head in an image of the media exposure environment captured while the media is presented by the television; machine readable instructions; and processor circuitry to execute the machine readable instructions to compile the media identification data and the engagement level with media identification data and engagement levels associated with other audience members from other media exposure environments to generate an engagement level rating, the engagement level rating representative of engagement with the media for a population of interest. For that reason, Application's Claim(s) 1, 12, 22 and application Claim(s) 1, (12, 20 similarly), are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim(s) 1, 12, 22 of the instant application is fully encompassed by the combination of Claim(s) 1, (12, 20 similarly). 
Allowance of application claim(s) 1, 12 and 22 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by US App 17750147 claim(s) 1-25. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-9, 11-19, 22-29  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US PGPUB 20100211439) to (Marci) in view of (US PGPUB 20120120296) to (Roberts)  in view of (US PGPUB 20120124604) to (Small).
Regarding claim(s) 1, 12, 22, Marci teach camera, determine, based on an image of an audience member obtained by the camera while the media is presented, engagement level, and audience identification information to a data collection facility via a network. (Fig. 2A, P. 11, 20, 24, 30, 34, 56, 61-63, 74, 76, 80, 85, 126, 131, 134 - eye tracking to determine engagement level, biometric head,  facial and body thermography imaging, and using the recorded/tracked viewer information to help generate demographic/population information, timestamp the interaction information and store in storage server 216 or such)
Marci teach computing system of an audience measurement entity, memory; machine readable instructions; and interface circuitry to processor circuitry to execute the machine readable instructions. (P. 20, 28, 75, 81, 83-84, 88, 134, 162 )
Marci further determine audience identification information indicative of demographics that matches the audience member, determining audience identification information of a panelist associated with an audience measurement system, panelist corresponding to the audience member. (P. 64, 74, 76, 130-131)
Marci fail to specifically teach generate an audio signature of media presented by a television within media exposure environment, obtain, based on audio signature, media identification data corresponding to the media. media corresponding to the media identification data is presented.
Roberts teach generate an audio signature of media presented by a television within media exposure environment, obtain, based on audio signature, media identification data corresponding to the media. media corresponding to the media identification data is presented. (Fig. 1, 5, P. 22- 27, identifying content using audio attributes with a monitoring environment with camera(s))
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci by generate an audio signature of media presented by a television within media exposure environment, obtain, based on audio signature, media identification data corresponding to the media. media corresponding to the media identification data is presented as taught by Roberts in order to access enhanced content associated with a media content instance while the media content instance is being presented.
Marci in view of Roberts fail to specifically teach whether audience member appearing in image is facing toward television, determine an engagement level for the audience member based on whether the audience member is facing toward the television, determine audience identification data based on a match between audience member and a panelist associated with the media exposure environment.
Small teach whether audience member appearing in image is facing toward television, determine an engagement level for the audience member based on whether the audience member is facing toward the television. (Fig. 1, P. 18, 20-25, 35, 45, 72, 81, 88-89, 90-99  monitored identified content data from multiple households for generating population types ratings, … engagement level of the user is determined to be "negative" if the user's postures or gestures indicate that the user moved away from the field of view of the capture device or if the user's head was turned away from the audio visual device while viewing the program)
Small further teach determine audience identification data based on a match between audience member and a panelist associated with the media exposure environment. (Fig. 1, P. 18, 35, 81,  monitored identified content data from multiple households, the identified viewer that agreed to be monitored/polled within the TV environment reads on (match between the audience member and a panelist associated with the media exposure environment)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts by whether audience member appearing in image is facing toward television, determine an engagement level for the audience member based on whether the audience member is facing toward the television, determine audience identification data based on a match between audience member and a panelist associated with the media exposure environment as taught by Small in order to provide an unbiased response by the viewers of the TV programming.

Regarding claim(s) 2, 13, 23, Marci in view of Roberts in view of Small  teach the audience measurement system, the audio signature, the media.
Roberts further teach the audio signature is a representation of a frequency spectrum of an audio signal of the media. (Fig. 1, 5, P. 22- 27, identifying content using audio attributes with a monitoring environment with camera(s)for video and microphones for the audio frequencies, microphones you can cover a frequency range, which reads on ( frequency spectrum))
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts in view of Small by the audio signature is a representation of a frequency spectrum of an audio signal of the media as taught by Roberts in order to access enhanced content associated with a media content instance while the media content instance is being presented.

Regarding claim(s) 3, 14, 24, Marci in view of Roberts in view of Small  teach the audience measurement system, the data collection facility, the media, the panelist, the media exposure environment, the processor circuitry, the audience identification information, the image of the audience member .
Marci further teach managed by an audience measurement entity. (Fig. 1, 2A, P. 8, 10-11, 20, 24, 30, 34, 56, 61-63, 74, 76, 80, 85, 126, 131, 134 )
Small further teach panelist is registered with audience measurement entity, media exposure environment is a room in a household of panelist. (Fig.1, 2, P. 18-21, 36-38 user profile 207, consists of user name, ID, household, amongst other information stored with the monitoring system, and using that information while monitoring the viewer of the household within the media device)
Small further teach determine audience identification information by performing facial recognition based on image of audience member and a facial signature associated with panelist. (P. 36, 40, 80-81)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts in view of Small by panelist is registered with audience measurement entity, media exposure environment is a room in a household of panelist, and determine audience identification information by performing facial recognition based on image of audience member and a facial signature associated with panelist as taught by Small in order to provide an unbiased response by the viewers of the TV programming.

Regarding claim(s) 4, 15, 25, Marci in view of Roberts in view of Small  teach the audience measurement system, the data collection facility, the media, the panelist, the media exposure environment, the processor circuitry, the audience identification information, the image of the audience member, the audience measurement entity .
Small further teach obtain facial signature of panelist based on an image of panelist, obtain panelist identification data from panelist, and cause storage of facial signature in a database in association with panelist identification data. (Fig.1, 2, P. 18-21, 36-38, 40, 80-81 performing facial recognition based on image of audience member, and user profile 207, consists of user name, ID, household, amongst other information stored with the monitoring system, and using that information while monitoring the viewer of the household within the media device)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts in view of Small by obtain facial signature of panelist based on an image of panelist, obtain panelist identification data from panelist, and cause storage of facial signature in a database in association with panelist identification data as taught by Small in order to provide an unbiased response by the viewers of the TV programming.

Regarding claim(s) 5, 16, Marci in view of Roberts in view of Small  teach the audience measurement system, the data collection facility, the media, the panelist, the media exposure environment, the processor circuitry, the audience identification information, the image of the audience member, the audience measurement entity, the television .
Small further teach camera is above television, processor circuitry is a component of a meter that is separate from camera, and meter and camera communicate via a wired connection. (Fig.1, 2, P. 19, 32, 66  camera on top of TV, monitoring system 10, wired between process capture device 12 and camera 20 )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts in view of Small by camera is above television, processor circuitry is a component of a meter that is separate from camera, and meter and camera communicate via a wired connection as taught by Small in order to provide an unbiased response by the viewers of the TV programming.

Regarding claim(s) 6, 17, Marci in view of Roberts in view of Small  teach the audience measurement system, the data collection facility, the media, the panelist, the media exposure environment, the processor circuitry, the audience identification information, the image of the audience member, the audience measurement entity, the television .
Small further teach an identifier associated with panelist. (Fig.1, 2, P. 18-21, 36-38, 40, 80-81 performing facial recognition based on image of audience member, and user profile 207, consists of user name, ID, household, amongst other information stored with the monitoring system, and using that information while monitoring the viewer of the household within the media device )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts in view of Small by an identifier associated with panelist as taught by Small in order to provide an unbiased response by the viewers of the TV programming.

Regarding claim(s) 7, 18,  Marci in view of Roberts in view of Small  teach the audience measurement system, the data collection facility, the media, the panelist, the media exposure environment, the processor circuitry, the audience identification information, the image of the audience member, the engagement level, the television .
Marci further teach engagement level is an attentiveness metric indicative of how attentive audience member is to television. (Fig.1, 2A, P. 2, 17)

Regarding claim(s) 8, 19, 26,  Marci in view of Roberts in view of Small  teach the audience measurement system, the data collection facility, the media, the panelist, the media exposure environment, the processor circuitry, the audience identification information, the image of the audience member, the engagement level, the television .
Small further specifically teach (i) obtaining a skeletal framework corresponding to a body of the audience member based on the image, (ii) identifying a head pose of the audience member based on the skeletal framework, and (iii) using the identified head pose to determine whether the audience member is facing toward the television, and whether audience member is facing toward television using image based on a head pose of audience member in image. (Fig 1-2, P. 8, 19, 25-27, 29-30, 38-39, 45-46,50, 72, 75, 83- 89, 90-99, 100, 101 )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts in view of Small by (i) obtaining a skeletal framework corresponding to a body of the audience member based on the image, (ii) identifying a head pose of the audience member based on the skeletal framework, and (iii) using the identified head pose to determine whether the audience member is facing toward the television, whether audience member is facing toward television using image based on a head pose of audience member in image as taught by Small in order to provide an unbiased response by the viewers of the TV programming.

Regarding claim(s) 9,  Marci in view of Roberts in view of Small  teach the audience measurement system, the data collection facility, the media, the panelist, the media exposure environment, the processor circuitry, the audience identification information, the image of the audience member, the engagement level, the television .
Small further specifically teach is to identify an emotional state of audience member based on identified head pose. (Fig 1-2, 8, P. 30, 38-39, 45-46,72,88- 89, 90-99, 100 -picking up facial expression, head orientation, etc. indicative of mental/emotional state )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts in view of Small by to identify an emotional state of audience member based on identified head pose as taught by Small in order to provide an unbiased response by the viewers of the TV programming.

Regarding claim(s) 11, 27,  Marci in view of Roberts in view of Small  teach the audience measurement system, the data collection facility, the media, the panelist, the media exposure environment, the processor circuitry, the audience identification information, the image of the audience member, the engagement level, the television .
Small further specifically teach obtain data indicative of a portion of image known to include a person, and determine whether audience member is facing toward television by analyzing portion of image indicated by the obtained data. (Fig 1-2,  P. 19, 23-27, 29-30, 38-39, 42, 45-46, 50, 72, 75, 83, 86, 88- 89, 90-99, 100, 101 – analyzing picked up facial expression, head orientation, etc. indicative of mental/emotional state )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts in view of Small by obtain data indicative of a portion of image known to include a person, and determine whether audience member is facing toward television by analyzing portion of image indicated by the obtained data as taught by Small in order to provide an unbiased response by the viewers of the TV programming.

Regarding claim(s) 29,  Marci in view of Roberts in view of Small  teach the audience measurement system, the at least one of audience detector instructions or audience detector circuitry, the engagement level, the television, the image .
Small further specifically teach obtain data indicative of a portion of image known to include a person, and identify head pose based on portion of the image. (Fig 1-2, 8, P. 30, 38-39, 45-46,72,88- 89, 90-99, 100 )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts in view of Small by obtain data indicative of a portion of image known to include a person, and identify head pose based on portion of the image as taught by Small in order to provide an unbiased response by the viewers of the TV programming.

Regarding claim(s) 28, Marci teach camera, audio detector, electronic device including (1) at least one of media detector instructions or media detector circuitry, and (2) at least one of audience detector instructions or audience detector circuitry, engagement level, and audience identification information to a data collection facility via a network. (Fig. 2A, 3, P. 11, 20, 24, 30, 34, 56, 61-63, 74, 76, 80, 85, 126, 131, 134 - eye tracking to determine engagement level, biometric head,  facial and body thermography imaging, and using the recorded/tracked viewer information to help generate demographic/population information, timestamp the interaction information and store in storage server 216 or such)
Marci teach computing system of an audience measurement system, memory; machine readable instructions; and interface circuitry to processor circuitry to execute the machine readable instructions. (P. 20, 28, 75, 81, 83-84, 88, 134, 162 )
Marci further determine audience identification information of a panelist associated with the audience detector, the panelist corresponding to the audience member. (P. 64, 74, 76, 130-131)
Marci fail to specifically teach generate an audio signature of media presented by a television within media exposure environment, and obtain media identification data based on audio signature, the media identification data corresponding to the media.
Roberts teach generate an audio signature of media presented by a television within media exposure environment, and obtain media identification data based on audio signature, the media identification data corresponding to the media. (Fig. 1, 5, P. 22- 27, identifying content using audio attributes with a monitoring environment with camera(s))
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci by generate an audio signature of media presented by a television within media exposure environment, and obtain media identification data based on audio signature, the media identification data corresponding to the media as taught by Roberts in order to access enhanced content associated with a media content instance while the media content instance is being presented.
Marci in view of Roberts fail to specifically teach obtain a skeletal framework corresponding to a body of an audience member, the skeletal framework based on an image captured by the camera, the image captured by the camera while the media corresponding to the media identification data is presented on the television, identify a head pose of the audience member based on the skeletal framework, and identify an emotional state of audience member based on identified head pose, determine an engagement level for audience member based on emotional state.
Small teach obtain a skeletal framework corresponding to a body of an audience member, the skeletal framework based on an image captured by the camera, the image captured by the camera while the media corresponding to the media identification data is presented on the television, identify a head pose of the audience member based on the skeletal framework. (Fig 1-2, 8, P. 20-28, 30, 39-40, 45,72,88- 89, 90-99, 100 )
Small further specifically teach identify an emotional state of audience member based on identified head pose, determine an engagement level for audience member based on emotional state. (Fig 1-2, 6,9,  P. 12, 15, 18, 36, 38, 40-50, 73, 79-83, 101-106)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts by obtain a skeletal framework corresponding to a body of an audience member, the skeletal framework based on an image captured by the camera, the image captured by the camera while the media corresponding to the media identification data is presented on the television, identify a head pose of the audience member based on the skeletal framework, and identify an emotional state of audience member based on identified head pose, determine an engagement level for audience member based on emotional state as taught by Small in order to provide an unbiased response by the viewers of the TV programming.


Claim(s) 10, 20-21, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US PGPUB 20100211439) to (Marci) in view of (US PGPUB 20120120296) to (Roberts)  in view of (US PGPUB 20120124604) to (Small) in view of (US PGPUB 20100162285) to (Cohen).
Regarding claim(s) 10, 20-21, Marci in view of Roberts in view of Small  teach the computing system, the method, the engagement level, the audience measurement device, the computing system, the interface circuitry, the audience measurement device via the network, the media corresponding to the media identification data, the media identification data, the population of interest, other audience members from other media exposure environments.
Marci in view of Roberts in view of Small fail to specifically teach analyze image to determine a people tally, the people tally indicative of a count of people in media exposure environment while the media corresponding to media identification data is presented, analyze image to determine a people tally indicative of a number of people in media exposure environment.
Cohen teach analyze image to determine a people tally, the people tally indicative of a count of people in media exposure environment while the media corresponding to media identification data is presented, analyze image to determine a people tally indicative of a number of people in media exposure environment.(Fig. 2, P. 18, 20, 23, 27, 32, 35, 37-38, 49-52, 72-73, 85, 102, 113, 119, 121, 131, 133,).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marci in view of Roberts in view of Small by analyze image to determine a people tally, the people tally indicative of a count of people in media exposure environment while the media corresponding to media identification data is presented, analyze image to determine a people tally indicative of a number of people in media exposure environment as taught by Cohen in order to provide viewer easier way to automate the home devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421